DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 2, 4, 8, 9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regard to claim 1, the recitation, “with the second infrared temperature sensor from the heat transfer at the food product which has occurred in the freezing process” is indefinite as there is no way to discern what the recitation “from the heat transfer” means.  The sensor is not from the heat transfer and it is entirely unclear what this means.
The recitation, “adjusting an 20injection rate of the cryogenic substance into the internal chamber responsive to (i) the temperature of the food product sensed at the inlet with the first infrared temperature sensor and heat load of the food product entering the cryogenic freezer at the inlet and (ii) the temperature of the food product sensed at the outlet with the second infrared temperature sensor from the heat transfer at the food product which has occurred in the freezing process, for determining whether the heat transfer at the food product during the freezing process results in the food product at the outlet being at a select temperature sensed by the second infrared temperature sensor at the outlet and whether the providing the cryogenic substance for the heat transfer at the food product must be adjusted” (page 3, line 19 - page 4, line 6) is new matter since the disclosure does not support that there is any adjusting for determining whether the heat transfer at the food product during the freezing process results in the food product at the outlet being at a select temperature nor any adjusting for determining whether the providing of the cryogenic substance must be adjusted.  The recitation introduces new matter by including an operation that is not supported and requiring a relationship between the adjusting and other operations that is not disclosed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “adjusting an 20injection rate of the cryogenic substance into the internal chamber responsive to (i) the temperature of the food product sensed at the inlet with the first infrared temperature sensor and heat load of the food product entering the cryogenic freezer at the inlet and (ii) the temperature of the food product sensed at the outlet with the second infrared temperature sensor from the heat transfer at the food product which has occurred in the freezing process, for determining whether the heat transfer at the food product during the freezing process results in the food product at the outlet being at a select temperature sensed by the second infrared temperature sensor at the outlet and whether the providing the cryogenic substance for the heat transfer at the food product must be adjusted” (page 3, line 19 - page 4, line 6) is indefinite since there is no way to discern what is “for determining”.  Further, it is unclear how the adjusting must relate to the determining whether the second infrared temperature sensor at the outlet is at a select temperature and it is not clear how the adjusting must relate to the determining whether the providing must be adjusted.  Further, it is unclear how the providing adjustment claimed on page 4, line 5-6 and the adjusting step are related.  Further it is not clear what the process does relative to the determining.  There is no action taken and it is unclear what steps have to take place to perform the determining.
Further, the recitation, “and whether the providing the cryogenic substance for the heat transfer at the food product must be adjusted.” is indefinite as there is no way to determine how this is related to the adjusting recitation and there is no way to determine when the providing “must be adjusted” there is no criteria provided and there is no way to discern when “must” occurs and when it does not.
In regard to claim 4, the recitation, “for the automatically adjusting of the heat transfer” (page 4, line 16-17) is indefinite for lacking proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over McDilda (US 5664485) in view of either of Viard (US 6094924) and further in view of either of Muscato (US 2006/0070393), Hocker (US 2014/0220193).  See 112 rejections.
	In regard to claims 1, 8, McDilda teaches a method for providing and adjusting heat transfer (see cooling with liquid) to a food product (dough and/or filling; column 3) in an internal chamber (58) of a cryogenic freezer (50), comprising: 
sensing a temperature of the food product (dough, filling) having known thermal properties with a first infrared temperature sensor (column 5, line 10-15; 62) at an inlet (see near 62) and a second infrared temperature (60) at an outlet (see near 60) from the internal chamber (58) of the cryogenic freezer (50); 
providing a cryogenic substance (liquid CO2 or N2; column 5, line 39) onto the food product in the internal chamber (58) for the heat transfer at said food product (dough / filling is cooled); and 
adjusting (via controller 51; column 6, line 8-10; column 7, line 60-column 8, line 5, 15-20) an injection rate (“mass flow rate of coolant” - column 7, line 60-65) of the cryogenic substance into the internal chamber (58) responsive to (i) the temperature of the food product sensed at the inlet with the first infrared temperature sensor (62) (column 5, line 40-45, 55; column 6, line 5-6), and 
(ii) the temperature of the food product (dough) sensed at the outlet (near 60) with the second infrared temperature sensor (60) (column 5, line 46; column 5, line 55).  
Note that McDilda teaches explicitly that a determination is made as to whether the food product at the outlet is at a select temperature (column 7, line 60 - column 8, line 5, see there is a comparison of the temperature at the exit of the cryogenic freezer to some standard to determine if the food product is too cool or not cool enough).
McDilda does not explicitly teach sensing oxygen content in the internal chamber (58) of the freezer (50) for determining if external air is drawn into the internal chamber (58) of the freezer (50).  However, Viard teaches sensing oxygen content (sensor 28) for determining if external air is drawn into an internal chamber (10) of a freezer (column 6, line 1-20).  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify McDilda with sensing of oxygen with the oxygen sensor Viard for the purpose of determining the need to reduce the external air entering the freezer.
McDilda does not explicitly teach a freezing process of the food product and scanning the food product with a laser at the inlet to the internal chamber (58) of the cryogenic freezer (50) and adjusting the injection rate of the cryogenic substance to the internal chamber (58) responsive a heat load of the food product.  
However, it is well known to scan an outer surface of food products with a laser at an inlet of a cryogenic freezer.  Muscato teaches that it is well known to chill or freeze food products (para. 3, 4) and teaches scanning a food product (“food product” - para. 16; “product” -para. 41) with a laser (para. 41 - “laser”) at an inlet (see left side of figure 1) of an internal chamber (14, para. 26) of a cryogenic freezer (10) and adjusts (para. 41) an injection rate (“amount of injection” para. 41) responsive to a heat load (“heat load”, para. 41) of the food product entering the freezer at the inlet (by determining the volume/weight of the product by the scanning by the laser; para. 41), and thus determines an injection rate of the coolant (para. 41).
Alternatively to Muscato, Hocker teaches that it is well known to chill or freeze food products (para. 55) and teaches scanning a food product (para. 39 - “food products 14”) with a laser (see 82 - para. 46 at scanning station 18) at an inlet (near 18, para. 39 - “upstream from the thermal processing station 12”) of an internal chamber (12) of a cryogenic freezer (para. 3 - “freezer”) and adjusts, in real time (as food is processed, para. 18, 11) the freezing (para. 55) of the food product responsive to the scanning by the laser (para. 41, 46, 49).  
Therefore it would have been obvious to a person of ordinary skill in the art to modify McDilda to be performed with food products that are desirably frozen to apply the control and sensory benefits of McDilda to freezing food product applications and to modify McDilda with the scanning with a laser to scan the food product at the inlet of the freezer to determine the size and volume of the food product being processed to provide greater determination capability of the heat load of the food product and to program the controlling computer to use the scanning information to assist in adjusting the injection rate of cryogenic coolant into the internal chamber (58) of the freezer (50) of McDilda for the purpose of providing greater information for robust automatic control of the coolant flow rate to ensure the cooling is sufficient and effective for the specific food product amounts presently at hand and to provide the proper amount of cooling to the food product that is being processed at any particular time even when the product varies.
Lastly, supposing any allegation contrary to the above concerning the infrared temperature sensors, official notice is taken that infrared temperature sensors employ known thermal properties of the sensed objects to determine a temperature of the objects.  Therefore it would have been obvious to a person of ordinary skill in the art to operate the infrared temperature sensors with such information to determine the temperature of the food products accurately.
In regard to claim 2, McDilda teaches additional sensing (63) of a temperature of an atmosphere in the cryogenic freezer (50) to which the food product is exposed (see 63; column 6, line 36).
In regard to claim 4, McDilda teaches additional sensing of an atmosphere (temperature thereof - see 63) in the freezer (50) for the automatically adjusting of the heat transfer (column 5, line 45-57).  McDilda does not appear to explicitly teach a fan circulation assembly in the freezer for automatically adjusting the heat transfer.  However, Muscato (see fan 24; para. 30, 42 - used to aide heat transfer in freezer) teaches a fan circulation assembly in the freezer for the automatic adjusting of the heat transfer.  Therefore it would have been obvious to a person of ordinary skill in the art to modify McDilda with a fan and to control the fan in accordance with the sensing and scanning data and cooling objectives to obtain the desired cooling and efficient utilization of the coolant. 
In regard to claim 9, McDilda, as modified, teaches that the adjusting further comprises adjusting a speed of the food product conveyed through the cryogenic freezer (50) (column 7, line 25-30).

Claims 1, 2, 4, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Muscato (US 2006/0070393) in view of McDilda (US 5664485) and Viard (US 6094924).  See 112 rejections.
	In regard to claims 1, 8, Muscato teaches a method for providing and adjusting heat transfer (see cooling with liquid, para. 7) to a food product (products, para. 3, 7, 16) in an internal chamber (inside 10) of a cryogenic freezer (10), comprising: 
scanning a food product (“food product” - para. 16; “product” -para. 41) having known thermal properties (products are known) with a laser (para. 41 - “laser”) at an inlet (see left side of figure 1) of an internal chamber (14, para. 26) of a cryogenic freezer (10) and adjusts (para. 41) an injection rate (“amount of injection” para. 41) responsive to a heat load (“heat load”, para. 41) of the food product entering the freezer at the inlet (by determining the volume/weight of the product by the scanning by the laser; para. 41), and thus determines an injection rate of the coolant (para. 41); 
providing a cryogenic substance (para. 26) onto the food product in the internal chamber for the heat transfer at said food product (see spray nozzle 22);
adjusting an injection rate of the cryogenic substance into the internal chamber (para. 41) responsive to a heat load (para. 41 “heat load”) of the food product entering the cryogenic freezer at the inlet.
Muscato does not explicitly teach sensing with the first and second infrared temperature sensors and that the adjusting should be responsive to the first and the second infrared temperature sensors so as to ensure that the product is cooled to a select temperature at the outlet.
	However, McDilda teaches sensing a temperature of the food product (dough, filling) with a first infrared temperature sensor (column 5, line 10-15; 62) at an inlet (see near 62) and a second infrared temperature (60) at an outlet (see near 60) from the internal chamber (58) of the cryogenic freezer (50); 
providing a cryogenic substance (liquid CO2 or N2; column 5, line 39) onto the food product in the internal chamber (58) for the heat transfer at said food product (dough / filling is cooled); and 
adjusting (via controller 51; column 6, line 8-10; column 7, line 60-column 8, line 5, 15-20) an injection rate (“mass flow rate of coolant” - column 7, line 60-65) of the cryogenic substance into the internal chamber (58) responsive to (i) the temperature of the food product sensed at the inlet with the first infrared temperature sensor (62) (column 5, line 40-45, 55; column 6, line 5-6), and (ii) the temperature of the food product (dough) sensed at the outlet (near 60) with the second infrared temperature sensor (60) (column 5, line 46; column 5, line 55).  Note that McDilda teaches explicitly that a determination is made as to whether the food product at the outlet is at a select temperature (column 7, line 60 - column 8, line 5, see there is a comparison of the temperature at the exit of the cryogenic freezer to some standard to determine if the food product is too cool or not cool enough).  Further, that McDilda is explicit that the controller (51) adjusts the flow rate (column 7, line 60 - column 8, line 20) to provide the cooling needed.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Muscato with the first and second infrared temperature sensors of McDilda for the purpose of providing the temperature information about the products without contact and so as to inform the adjusting of the cryogenic substance to ensure the product is cooled from a desired temperature and to a desired temperature and to ensure that the coolant flow rate is automatically controlled to ensure the cooling is sufficient and effective for the specific food product amounts presently at hand.
Muscato does not explicitly teach sensing oxygen content in the internal chamber (58) of the freezer (50) for determining if external air is drawn into the internal chamber (58) of the freezer (50).  However, Viard teaches sensing oxygen content (sensor 28) for determining if external air is drawn into an internal chamber (10) of a freezer (column 6, line 1-20).  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Muscato with sensing of oxygen with the oxygen sensor Viard for the purpose of determining the need to reduce the external air entering the freezer.
Lastly, supposing any allegation contrary to the above concerning the infrared temperature sensors, official notice is taken that infrared temperature sensors employ known thermal properties of the sensed objects to determine a temperature of the objects.  Therefore it would have been obvious to a person of ordinary skill in the art to operate the infrared temperature sensors with such information to determine the temperature of the food products accurately.
In regard to claim 2, Muscato does not appear to teach an additional temperature sensor as claimed.  However, McDilda teaches additional sensing (63) of a temperature of an atmosphere in the cryogenic freezer (50) to which the food product is exposed (see 63; column 6, line 36).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Muscato with the additional sensing (63) for the purpose of making the temperature sensing more robust and to distinguish the interior temperature from the product temperatures to make control more efficient.
In regard to claim 4, see above in regard to claim 2 regarding the additional sensing and further see that Muscato (see fan 24; para. 30, 42 - used to aide heat transfer in freezer) teaches a fan circulation assembly in the freezer for the automatic adjusting of the heat transfer.  
In regard to claim 9, Muscato does not explicitly teach adjusting the speed of the food product in to the freezer.  However, McDilda teaches that the adjusting further comprises adjusting a speed of the food product conveyed through the cryogenic freezer (50) (column 7, line 25-30).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Muscato with adjustment of the conveyor speed to provide greater control capability and to lower the cooling demands when there is a large amount of product fed to the freezer and to increase the speed of the conveyor when there is less food product and less cooling needed so as to perform the freezing within the operational bounds of the cryogenic spraying system.

Claims 1, 2, 4, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2014/0230460) in view of McDilda (US 5664485), Muscato (US 2006/0070393) and Viard (US 6094924).  See 112 rejections.
	In regard to claims 1, 8, Newman teaches a method for providing and adjusting heat transfer (para. 3 “heat transfer”) to a food product (food product, para. 4) in an internal chamber (inside 12) of a cryogenic freezer (10), comprising: 
	sensing a temperature of the food product with a first temperature sensor (50 at inlet 20) at the inlet (20) and a second temperature sensor (50 at 22) at an outlet (22) from the internal chamber (12) of the cryogenic freezer (10);
	providing a cryogenic substance (para. 17 cryogen) onto the food product in the internal chamber (12) for the heat transfer at said food product (para. 3);
	adjusting with a controller (48) an injection rate (para. 19, cryogen injection rate “adjusted”) of the cryogenic substance (cryogen) into the internal chamber (12) responsive to (i) the temperature of the food product sensed at the inlet with the first temperature sensor (50; para. 20) and a heat load (para. 20; controller 48 is responsive  to the dimensions of the product entering the freezer and thereby the heat load thereof) of the food product entering the cryogenic freezer (10) at the inlet (20); and (ii) the temperature of the food product sensed at the outlet (22) with the second temperature sensor (50 at 22); further determining with the controller (48) whether the second temperature sensor (50 at 22) reaches a select temperature (desired freezing profiles of the products, para. 17) and determining with the controller (48) whether to adjust the injection rate (para. 17, 20).
	Newman does not teach that the first and the second temperature sensors are infrared temperature sensors.  However, McDilda teaches sensing a food product with a first infrared temperature sensor (column 5, line 10-15; 62) at an inlet (see near 62) and a second infrared temperature (60) at an outlet (see near 60) from the internal chamber (58) of the cryogenic freezer (50); 
providing a cryogenic substance (liquid CO2 or N2; column 5, line 39) onto the food product in the internal chamber (58) for the heat transfer at said food product (dough / filling is cooled); and 
Note also that McDilda teaches explicitly that a determination is made as to whether the food product at the outlet is at a select temperature (column 7, line 60 - column 8, line 5, see there is a comparison of the temperature at the exit of the cryogenic freezer to some standard to determine if the food product is too cool or not cool enough).  Further, that McDilda is explicit that the controller (51) adjusts the flow rate (column 7, line 60 - column 8, line 20) to provide the cooling needed to cool the food product to the desired temperature.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Muscato with the first and second infrared temperature sensors of McDilda for the purpose of providing the temperature information about the products without contact and so as to inform the adjusting of the cryogenic substance to ensure the food product is cooled to a desired temperature and to ensure that the coolant flow rate is automatically controlled to ensure the cooling is sufficient and effective for the specific food product amounts presently at hand.
	Further, Newman does not explicitly teach scanning the food product having known thermal properties with a laser at the inlet.  However, Muscato teaches scanning a food product (“food product” - para. 16; “product” -para. 41) having known thermal properties (products are known) with a laser (para. 41 - “laser”) at an inlet (see left side of figure 1) of an internal chamber (14, para. 26) of a cryogenic freezer (10) and adjusts (para. 41) an injection rate (“amount of injection” para. 41) responsive to a heat load (“heat load”, para. 41) of the food product entering the freezer at the inlet (by determining the volume/weight of the product by the scanning by the laser; para. 41), and thus determines an injection rate of the coolant (para. 41); 
providing a cryogenic substance (para. 26) onto the food product in the internal chamber for the heat transfer at said food product (see spray nozzle 22);
adjusting an injection rate of the cryogenic substance into the internal chamber (para. 41) responsive to a heat load (para. 41 “heat load”) of the food product entering the cryogenic freezer at the inlet.
	Therefore it would have been obvious to a person of ordinary skill in the art to modify Newman with the laser to scan the food product at the inlet to provide detailed information about the size of the products without contacting and to aide in determining how much cooling is required and to be able to adjust the injection rate of the cryogenic substance even when the products size and amounts vary.
Newman does not explicitly teach sensing oxygen content in the internal chamber (58) of the freezer (50) for determining if external air is drawn into the internal chamber (58) of the freezer (50).  However, Viard teaches sensing oxygen content (sensor 28) for determining if external air is drawn into an internal chamber (10) of a freezer (column 6, line 1-20).  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Newman with sensing of oxygen with the oxygen sensor Viard for the purpose of determining the need to reduce the external air entering the freezer.
Lastly, supposing any allegation contrary to the above concerning the infrared temperature sensors, official notice is taken that infrared temperature sensors employ known thermal properties of the sensed objects to determine a temperature of the objects.  Therefore it would have been obvious to a person of ordinary skill in the art to operate the infrared temperature sensors with such information to determine the temperature of the food products accurately.
In regard to claim 2, Newman teaches an additional temperature sensor (50 middle) of a temperature of an atmosphere in the cryogenic freezer (10) to which the food product is exposed (para. 20).  
In regard to claim 4, Newman teaches additional sensing (50 middle) of an atmosphere in the cryogenic freezer (10) and a fan circulation assembly (36, para. 21) in the freezer (10) for the automatic adjusting of the heat transfer (para. 19).  
In regard to claim 9, Newman teaches that the adjusting further comprises adjusting a speed (para. 20, “adjust the speed of the conveyor belt 24”) of the food product conveyed through the cryogenic freezer (10). 
Response to Arguments
Applicant's arguments filed 7/8/22 have been fully considered and are that the prior art does not teach the claims as amended; these allegations are not persuasive and the applicant is directed to the detailed rejections above which shows how the prior art meets the claim limitations.  The prior art shows that there is nothing inventive or non-obvious about the claimed invention and it is unclear from the applicant’s remarks why the applicant believes the claimed steps are patentable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                          



JFPIII
October 12, 2022